Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 1 of 15 PageID #: 1



Andrew Gerber (AG 0779)

KUSHNIRSKY GERBER PLLC
27 Union Square West, Suite 301
New York, NY 10003
(212) 882-1320
Attorneys for Plaintiff Ann Lewis


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________________
                                                         :
ANN LEWIS,                                               :      Case No.
                                                         :
                              Plaintiff,                 :      COMPLAINT
        v.                                               :
                                                         :
DANNER, INC.,                                            :      JURY TRIAL DEMANDED
                                                         :
                       Defendant.                        :
__________________________________________               :


       Plaintiff Ann Lewis, by her attorneys Kushnirsky Gerber PLLC, for her complaint against

defendant Danner, Inc. (“Danner”) alleges as follows:

                                  NATURE OF THE ACTION

       1. This is an action for copyright infringement brought by an independent artist against a

subsidiary of a massive, multinational corporation that used the artist’s original work in advertising

without permission or authorization.

       2. Plaintiff Ann Lewis, who sometimes works under the pseudonym gilf!, is widely

known for her provocative and challenging activist artwork. In addition to her established studio

practice and gallery work, Ms. Lewis routinely paints large-scale, publicly visible murals around

the world. In 2015, she was one of a dozen artists asked by the Obama administration to exhibit

work at the White House to discuss criminal justice reform. Most recently, her mural work earned



                                                  1
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 2 of 15 PageID #: 2



her an Americans for the Arts Public Art Network (PAN) Year in Review Award. Ms. Lewis

actively speaks out against corporate objectification of women and against commercial advertising

more broadly.

        3. One of Ms. Lewis’ most iconic murals, Trust Your Vision (the “Original Mural”), is

shown below. The Original Mural is a commissioned work.




        4. Ms. Lewis is the owner of federal copyright registration number VA0002016110 for

the Original Mural. The Original Mural also had a plaque next to it that identified Ms. Lewis as

the creator.

        5. Defendant Danner, Inc. is one of the most recognizable premium boot brands in the

world. Danner sells and ships boots and footwear accessories worldwide through its e-commerce

website, located at www.danner.com. Danner also sells its products through over 1,000 retailers

in the United States and Europe and its owned-and-operated retail stores in Oregon and

Washington. On information and belief, Danner is a wholly-owned subsidiary of LaCrosse

Footwear, Inc., which is in turn is a wholly-owned subsidiary of Japanese retailer, ABC-MART,

Inc.




                                               2
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 3 of 15 PageID #: 3



        6. Danner promotes its products through extensive advertising campaigns, including but

not limited to sponsorships, traditional media, and social media. Danner employs a calculated

multi-channel online marketing strategy, directly engaging with consumers through its e-

commerce website, its blog located at www.blog.danner.com, and its social media accounts.

Danner has nearly 200,000 followers on Instagram alone and relies heavily on social media

advertising.

        7. Danner’s advertising campaigns traditionally showcase its products in action in natural

and industrial environments to appeal to a range of consumers from active hikers and hunters to

factory and construction workers. However, in late 2016, Danner debuted its Portland Select boot

collection as its lifestyle outdoor footwear line in women’s and men’s sizes. Promoted as a

“collection for the modern explorer,” 1 the Portland Select line targets casual hikers and urban

consumers seeking lighter, more fashionable alternatives to the traditional hiking boot. Danner has

even sponsored posts on fashion blogs and online media websites to emphasize the Portland Select

collection’s association with street style. 2

        8. In October 2017, Danner launched a multi-channel online marketing strategy for its

Portland Select line targeted at a young, urban demographic (the “Ad Campaign”). The Ad

Campaign includes videos, photographs, blog articles, and social media posts across Danner’s

website, blog, and social media accounts and made available to media for press coverage of the

Portland Select collection.




1
  Portland Select, Danner, https://www.danner.com/portland-select/?sortId=position-asc (last visited Mar. 26, 2019).
2
  See, e.g., Gear Patrol Studios, Danner Boots Fit for Urban (and Outdoor) Life, Gear Patrol (Oct. 17, 2016),
https://gearpatrol.com/2016/10/17/danner-urban-hiking-boots/; Nick Coe, Danner’s Portland Select Collection for
the Urban Adventurer, Heddels (Dec. 30, 2016), https://www.heddels.com/2016/12/danners-portland-select-
collection-for-the-urban-adventurer/; Daniel So, Danner’s Fall/Winter Collection Is Built for the City & Great
Outdoors Alike, Highsnobiety (Nov. 28, 2017), https://www.highsnobiety.com/2017/11/28/danner-boots-fw17/.

                                                         3
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 4 of 15 PageID #: 4



       9. Without obtaining or even seeking any permission or authorization from Ms. Lewis,

Danner used a photograph featuring a woman posed in front of the Original Mural to advertise its

Portland Select collection and the Danner brand generally (the “Infringing Advertisement”). The

Infringing Advertisement was posted to Danner’s Instagram account and published as the

centerpiece image for Danner’s Portland Select women’s line on the Danner website, as shown

below. Additional examples of the Infringing Advertisement are attached hereto as Exhibit A.




     Infringing Advertisement as shown on            Infringing Advertisement as shown on
      Danner’s official Instagram account                   Danner’s official website


       10. Ms. Lewis asserts claims for copyright infringement under the United States Copyright

Act, 17 U.S.C. § 101, et seq. (the “Copyright Act”). She seeks monetary damages, statutory

damages, costs, and attorneys’ fees.




                                               4
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 5 of 15 PageID #: 5



                          PARTIES, JURISDICTION, AND VENUE

       11. This is an action for copyright infringement under the Copyright Act. The Court has

subject matter jurisdiction pursuant to 17 U.S.C. § 501 and 28 U.S.C. §§ 1331 and 1338, and

supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       12. The Court has personal jurisdiction over Danner pursuant to N.Y. C.P.L.R. §§ 301 and

302.

       13. Defendant Danner is a corporation organized and existing under the laws of the State

of Wisconsin with a principal place of business at 17634 NE Airport Way in Portland, Oregon.

Danner does continuous and systematic business in New York and in this District and operates an

e-commerce website through which it ships a significant number of goods to consumers in this

District. Danner regularly does or solicits business in New York; derives substantial revenue from

goods used or services rendered in New York; expects or reasonably should expect its infringing

conduct to have consequences in New York; and derives substantial revenue from interstate

commerce.

       14. Plaintiff Ann Lewis is an individual that was residing in Brooklyn, New York for years

until her recent move to Detroit, Michigan. A large portion of Ms. Lewis’ work, including the

Original Mural, was created in Brooklyn. Ms. Lewis is the sole owner of the copyright in the

Original Mural and has satisfied the requirements of 17 U.S.C. § 411(a) prior to filing this

Complaint.

       15. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400 because

Defendant does business and is subject to personal jurisdiction here; and because a substantial part

of the events or omissions giving rise to the claims occurred here.




                                                 5
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 6 of 15 PageID #: 6



                                 FACTUAL BACKGROUND

I.     Plaintiff’s Original Mural

       16. Ms. Lewis created the Original Mural in Brooklyn, New York in 2014. The Original

Mural showcases purple and orange line work in Ms. Lewis’ signature maze-like designs that

contain a hidden message, the phrase “TRUST YOUR VISION.”

       17. Ms. Lewis completed the mural in July 2014, and the Original Mural has since become

a prominent feature of the DUMBO neighborhood of Brooklyn. Since its installation, the Original

Mural has become one of Ms. Lewis’ most recognizable works.

II.    Danner’s Willful Infringement and Unlawful Conduct

       18. Danner promotes and advertises its products through extensive advertising campaigns,

including a multi-channel online marketing strategy designed to directly engage with its online

followers on its e-commerce website, blog, and social media, including its nearly 200,000

Instagram followers.

       19. In connection with its Portland Select collection, Danner launched the Ad Campaign,

targeting consumers seeking an everyday premium boot and an association with Danner’s

conception of “urban cool.”

       20. As part of the Ad Campaign, Danner commissioned a professional photography and

video shoot in Brooklyn, New York. The Original Mural is a prominent creative element in the

Infringing Advertisement, which showcases the work’s distinctive color scheme and maze-like

graphic design. The Original Mural as included in the Infringing Advertisement, and more broadly,

the Ad Campaign, is used to enhance the credibility of the Portland Select line’s “urban

adventurer” brand identity.




                                               6
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 7 of 15 PageID #: 7



           21. The prominence of the Original Mural in the Infringing Advertisement is no accident.

In the past, Danner has featured other street art and graffiti in its advertising, including a sponsored

post for the Portland Select line that was published concurrently with the Ad Campaign, reflecting

both an intent to leverage the popularity of street art to attract young, urban consumers, and the

effectiveness of this approach. 3

           22. The Original Mural had a plaque next to it that identified Ms. Lewis as the creator. The

City of New York was also aware that Ms. Lewis was the creator of the Original Mural and would

have identified her as such in response to any inquiry. Without seeking or obtaining any

permission or authorization from Ms. Lewis, Danner used the Original Mural in the Infringing

Advertisement as part of the Ad Campaign for the Portland Select collection.

           23. Starting in at least October 2017, Danner began using the Original Mural in the Ad

Campaign, as shown below. Additional examples of the Infringing Advertisement are attached

hereto in Exhibit A.




3
    See So, supra note 2.

                                                    7
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 8 of 15 PageID #: 8




       24. Danner used the Infringing Advertisement as the central image promoting the Portland

Select women’s line on its e-commerce website from at least October 2017 through March 2018.

Furthermore, Danner embedded the Infringing Advertisement with a hyperlink such that each user

who engaged with the Infringing Advertisement on the Danner website was sent directly to the

Portland      Select       women’s        line        e-commerce       webpage           located   at

www.danner.com/women/lifestyle/portland-select.

       25. Despite having knowledge of Ms. Lewis’ authorship of the Original Mural, Danner

never attempted to contact Ms. Lewis to inquire about a license or request permission to use her

work in its advertising.

       26. Ms. Lewis has been significantly damaged by these unlawful uses of the Original Mural

and has been forced to file this action in order to protect her rights and livelihood.




                                                  8
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 9 of 15 PageID #: 9



                           FIRST CLAIM FOR RELIEF
                  COPYRIGHT INFRINGEMENT - 17 U.S.C. § 501, et seq.

       27. Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 26 above, and incorporates them herein by this reference.

       28. Plaintiff is the respective legal owner of all right, title, and interest in the Original

Mural, including the copyright in the work.

       29. Defendant has copied, reproduced, distributed, adapted, and/or publicly displayed

elements of the Original Mural without the consent, permission, or authority of Plaintiff.

       30. Defendant’s conduct constitutes infringement of Plaintiff’s copyright and exclusive

rights in violation of sections 106 and 501 of the Copyright Act, 17 U.S.C. §§ 106, 501.

       31. Defendant’s acts of infringement have been willful, intentional, purposeful, and in

reckless disregard of and with indifference to the rights of Plaintiff.

       32. As a result of the infringement that began in and stemmed from the United States,

Plaintiff has and will continue to suffer damages in the United States and around the world.

       33. As a result of the infringement that began in and stemmed from the United States,

Defendant has unlawfully profited in the United States and around the world.

       34. Plaintiff is entitled to her actual damages and Defendant’s profits related to the

infringement both in the United States and around the world, pursuant to 17 U.S.C. § 504.

       35. Alternatively, Plaintiff is entitled to statutory damages in an amount up to $150,000,

pursuant to 17 U.S.C. § 504.



       WHEREFORE, Plaintiff demands judgment as follows:

       1.      Awarding Plaintiff her actual damages in connection with Defendant’s willful

copyright infringement;

                                                  9
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 10 of 15 PageID #: 10



          2.      Awarding Plaintiff all of Defendant’s disgorged worldwide profits resulting from

Defendant’s uses of the Infringing Advertisement;

          3.      Awarding Plaintiff statutory damages, attorneys’ fees, and costs under the

Copyright Act;

          4.      Awarding Plaintiff interest, including prejudgment interest, on the foregoing sums;

          5.      Granting an injunction that permanently restrains and enjoins Defendant from

copying, reproducing, distributing, adapting, and/or publicly displaying the Infringing

Advertisement or any unlawful copy of the Original Mural; and

          6.      Awarding Plaintiff such other and further relief as the Court may deem just and

proper.



                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury in this action of all issues so triable.



Dated:         New York, New York                           Respectfully Submitted,
               March 28, 2019
                                                            KUSHNIRSKY GERBER PLLC




                                                            By: _________________
                                                            Andrew Gerber (AG 0779)
                                                            andrew@kgfirm.com
                                                            27 Union Square West, Suite 301
                                                            New York, NY 10003
                                                            (212) 882-1320
                                                            Attorneys for Plaintiff Ann Lewis




                                                     10
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 11 of 15 PageID #: 11




                             EXHIBIT A




                                      11
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 12 of 15 PageID #: 12




                                      12
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 13 of 15 PageID #: 13




                                      13
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 14 of 15 PageID #: 14




                                      14
Case 1:19-cv-01782-NGG-LB Document 1 Filed 03/28/19 Page 15 of 15 PageID #: 15




                                      15
